Citation Nr: 0832830	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  00-07 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an earlier effective date earlier than August 
1, 1996 for payment of dependency and indemnity compensation 
benefits (DIC).  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1955 and from June 1958 to March 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The Board remanded the case in March 2001 and May 2004 for 
further evidentiary development.

In April 1999, a hearing was held at the RO.  In February 
2003, a Travel Board hearing was held in front of the 
undersigned Veterans Law Judge.  Transcripts of both hearings 
have been associated with the claims file.

In April 2008 the Court remanded the case to the Board 
pursuant to a Joint Motion for Remand of March 2008.


FINDINGS OF FACT

1.  The veteran died in March 1977 of hepatic encephalopathy.

2.  In March 1977 the appellant filed an application for 
burial benefits with VA.

3.  In March 1977 the RO sent the appellant VA Form 21-354, 
an application for DIC benefits and advised her that it was 
important the application be returned within a year of the 
veteran's death.

4.  The appellant filed an informal claim for DIC benefits in 
July 1996.  A formal DIC claim was filed in January 1997.

5.  The appellant was paid a lump sum death payment benefit 
in March 1977. 

6.  An application for a lump sum death payment with the 
Social Security Administration is not an application for VA 
death compensation benefits.

7.  The appellant is entitled to payment of DIC from August 
1, 1996, or the first day of the month after the filing of 
the informal claim.  


CONCLUSION OF LAW

The criteria for an earlier effective date of August 1, 1996, 
for the award of dependency and indemnity compensation 
benefits, have not been met.  38 U.S.C.A. §§ 5105, 5110, 5111 
(West. 2002 & Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.152, 
3.153, 3.400 ( 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of May 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  She was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf; it also in essence 
told her to provide relevant information which would include 
that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that the VCAA notice did not 
predate the rating decision.  However, the original RO 
decision on the issue on appeal was entered before the 
enactment of the VCAA.  Obviously, VA could not have informed 
the appellant of a law that did not exist yet.  The Board 
also notes that the appellant was provided notice and allowed 
the opportunity to submit additional evidence and she availed 
herself of the same.  In a letter of July 2008 the appellant 
stated she had no additional evidence to submit.  Therefore, 
despite the timing error, there has been fundamental 
fairness.  

Furthermore, the Board notes that notice as to the effective 
date and disability rating has not bee provided.  However, 
the Board notes that the appellant's claim is being denied, 
therefore, there can be no possibility of prejudice to the 
appellant even if the appellant was not informed of the same.  
Furthermore, as noted above, the appellant has stated she has 
no additional evidence to submit.  As such, the Board finds 
there has been fundamental fairness in the process.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In the 
present case, available service medical records, social 
security administration documents and a death certificate 
have been obtained.  A Travel Board hearing was held.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(2007) (previously 38 U.S.C.A. § 3010, renumbered on May 7, 
1991); 38 C.F.R. §§ 3.400, 3.400(b)(2).  The Board notes that 
the language of 38 U.S.C.A. § 5110(a) is identical to the 
language of 38 U.S.C.A. § 3010 in effect in 1977.

The effective date of an award of death compensation, 
dependency and indemnity compensation, or death pension for 
which application is received within one year from the date 
of death shall be the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(1)(2007) (previously 
38 U.S.C.A. § 3010(d), renumbered on May 7, 1991); 38 C.F.R. 
§ 3.400(c) ( 2007).  The provisions of 38 U.S.C.A. § 3010(d) 
in effect in 1977 were in essence the same as the provisions 
of 38 U.S.C.A. § 5110(d)(1), and stated that the effective 
date of an award of death compensation, dependency and 
indemnity compensation, or death pension where application is 
received within one year from the date of death, shall be the 
first day of the month in which the death occurred.  
38 U.S.C.A. § 3010(d)(1977).

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue. In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g) (previously 38 U.S.C.A. § 3010(g), 
renumbered on May 7, 1991); 38 C.F.R. § 3.114 ( 2007).  The 
provisions of 38 U.S.C.A. § 3010(g) in effect in 1977 were in 
essence the same as the provisions of 38 U.S.C.A. § 5110(g), 
and stated that subject to the provisions of section 3001 of 
this title, where compensation, dependency and indemnity 
compensation, or pension is awarded or increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier. 

The date of receipt shall be the date on which a claim, 
information or evidence was received by VA.  38 U.S.C.A. § 
101(30); 38 C.F.R. § 3.1(r) ( 2007).

Pursuant to 38 C.F.R. § 3.153, an application on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare filed with the Social Security 
Administration on or after January 1, 1957, will be 
considered a claim for death benefits and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt by the Social Security Administration.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 ( 2007).

The appellant alleges that she is entitled to an earlier 
effective date of March 1977 for DIC benefits.  She alleges 
that VA did not forward the application for DIC benefits when 
she initially applied for burial benefits and had VA done so, 
she would have filed for DIC benefits.  In the alternative 
she argues that since she filed for Social Security (SSA) 
benefits in March 1977 that her application for SSA benefits 
should be construed as an application for DIC benefits. 

After a careful review of the evidence of record, the Board 
finds that the evidence is against the appellant's claim.

The Board notes that the Court has held that an application 
for VA burial benefits is not a formal application for DIC 
benefits.  Mitscher v. West, 13 Vet. App. 123 (1999); Shields 
v. Brown, 8 Vet. App. 346, 349 (1995); Herzog v. Derwinski, 2 
Vet. App. 502, 503 (1992).  See also Thompson v. Brown, 6 
Vet. App. 436, 437 (1994). 

Further, in Shields, supra, the Court also held that the 
application for burial benefits would not be construed as an 
informal claim for DIC where the claimant had not checked the 
box on the application which indicated that the veteran's 
death was related to service.  The Board notes that the 
version of the burial benefits form filed in this case did 
not have such a box on the application.  Since the burial 
benefits application cannot be construed as an informal claim 
for DIC benefits, the VA was not under an obligation to 
forward a formal DIC application to the appellant pursuant to 
38 C.F.R. § 3.155(a) (where informal claim is received, VA 
must provide the claimant with a formal claim and thereafter 
claimant must file a formal application within one-year in 
order to preserve the filing of the informal claim as the 
date of claim).  For these reasons, the Board concludes that 
the application for burial benefits, filed within one year of 
the veteran's death, cannot be construed to have put VA on 
notice that she was also seeking DIC benefits.  VA was not 
obligated under law or regulation to provide her with the 
form for DIC.  

Regardless, the evidence of record shows that the RO sent a 
letter to the veteran in March 1977 with VA Form 21-534, the 
application for DIC benefits, as an enclosure.  In the 
letter, the RO specified that it was important that the 
application be received within a year of the veteran's death.  
The Board notes that, the Court has held that a "presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  There is no evidence 
of record, such as undelivered mail, which rebuts the 
presumption of regularity.  Therefore, the Board finds that 
the appellant was forwarded the 21-534.  However, the 
appellant did not file a DIC application until July 1996.

The appellant has also argued that while she provided her 
correct address to the RO, they did not send any of the 
correspondence to the right address until 1997.  The Board 
notes that the record does establish that the March 1977 
letter with the enclosed DIC application, was addressed to 
"Rich Vista" and that the zip code was 99504, which the 
appellant argues was not the correct address.  However, that 
was the address provided by the appellant in the claim for 
burial benefits.  In an application of March 25, 1977, 
submitted by the funeral home and signed by the appellant, 
the address provided for the appellant was the same address 
to which the DIC application, VA Form 21-534, was sent.  That 
letter was not returned as undeliverable.  The RO sent the 
DIC application to the correct address as provided by the 
appellant.  An error on the part of the appellant does not 
establish error on the part of the VA.  

Furthermore, the Board is aware of 38 U.S.C.A. § 6303 (207) 
(previously 38 U.S.C.A. § 7722) which provides that: (c) 
Distribution of information.--(1) The Secretary-- (A) shall 
distribute full information to eligible veterans and eligible 
dependents regarding all benefits and services to which they 
may be entitled under laws administered by the Secretary; and 
(B) may, to the extent feasible, distribute information on 
other governmental programs (including manpower and training 
programs) which the Secretary determines would be beneficial 
to veterans. (2) Whenever a veteran or dependent first 
applies for any benefit under laws administered by the 
Secretary (including a request for burial or related benefits 
or an application for life insurance proceeds), the Secretary 
shall provide to the veteran or dependent information 
concerning benefits and health care services under programs 
administered by the Secretary. Such information shall be 
provided not later than three months after the date of such 
application.  (d) Provision of aid and assistance.--The 
Secretary shall provide, to the maximum extent possible, aid 
and assistance (including personal interviews) to members of 
the Armed Forces, veterans, and eligible dependents with 
respect to subsections (b) and (c) and in the preparation and 
presentation of claims under laws administered by the 
Department.  To the extent that the appellant may be arguing 
that her application for burial benefits triggered the 
Secretary's obligation to assist her, the Board notes that 
the provisions of 38 U.S.C.A. § 6303 do not create an 
enforceable right.  The Court, when referring to 38 U.S.C.A. 
§ 7722, has held that these provisions do not "create any 
enforceable rights for an applicant for benefits who did not 
receive assistance in presenting a claim.  Neither provision 
prescribes any remedy for breach.  The provisions appear to 
be hortatory rather than to impose enforceable legal 
obligations upon the Secretary.  In any event, nothing in 
those provisions indicates, or even suggests, that the 
Secretary's failure to provide assistance to a claimant 
justifies ignoring the unequivocal command in 38 U.S.C. § 
5110(a) that the effective date of benefits cannot be earlier 
than the filing of an application therefore."  Rodriguez v. 
West, 189 F.3d. 1351 (1999); see also Andrews v. Principi, 
351 F.3d. 1134 (2002).  Therefore, even if we were to find 
that the RO sent the DIC application to the wrong address the 
precedent in Rodriguez and Andrews clearly establishes that 
is no basis on which to grant an earlier effective date.  The 
Board is aware that neither 38 U.S.C.A. § 6303 or 7722 were 
in effect in 1977 (38 U.S.C.A. § 7722 was not in effect until 
1991), however, similar internal provisions must have been in 
effect at the time and the interpretations of these statutes 
serve as guidance that regardless of the provisions in effect 
in 1977, the requirement to provide the veteran with 
information on benefits and help in filing for such benefits 
does not create an enforceable right.

At the Travel Board hearing the representative argued that 
the appellant applied for benefits with the SSA and that said 
application should be construed as an application for DIC 
benefits.  

The Board notes that 38 U.S.C.A. § 5105 (West 2002) 
(previously 38 U.S.C.A. § 3005) pertains to joint 
applications for social security and dependency and indemnity 
compensation.  38 U.S.C.A. § 3005 in effect in 1977 reads as 
follows:

The Administrator and the Secretary of Health, 
Education, and Welfare shall jointly prescribe forms 
for use by survivors of members and former members of 
the uniformed services in filing application for 
benefits under chapter 13 of this title and subtitle II 
of chapter 7 of title 42.  Each such form shall request 
information sufficient to constitute an application for 
benefits under both chapter 13 of this title and 
subtitle II of chapter 7 of title 42; and when an 
application on such form is filed with either the 
Administrator or the Secretary of Health, Education, 
and Welfare, it shall be deemed to be an application 
for benefits under both chapter 13 of this title and 
subtitle II of chapter 7 of title 42.  A copy of each 
such application filed with the Administrator, together 
with any additional information and supporting 
documents (or certifications thereof) which may have 
been received by the Administrator, together with such 
application, and which may be needed by the Secretary 
in connection therewith, shall be transmitted by the 
Administrator to the Secretary; and a copy of each such 
application filed with the Secretary, together with any 
additional information and supporting documents (or 
certification thereof) which may have been received by 
the Secretary with such form, and which may be needed 
by the Administrator in connection therewith, shall be 
transmitted by the Secretary to the Administrator.  The 
preceding sentence shall not prevent the Secretary and 
the Administrator form requesting the applicant, or any 
other individual, to furnish such additional 
information as may be necessary for purposes of chapter 
13 of this title and subchapter II of chapter 7 of 
title 42, respectively.

38 U.S.C.A. § 5101 reads as follows:

(a) The Secretary and the Commissioner of Social 
Security shall jointly prescribe forms for use by 
survivors of members and former members of the 
uniformed services in filing application for benefits 
under chapter 13 of this title and title II of the 
Social Security Act (42 U.S.C. 401 et seq.).  Each such 
form shall request information sufficient to constitute 
an application for benefits under both chapter 13 of 
this title [38 USCS §§ 1301 et seq.] and title II of 
the Social Security Act (42 U.S.C. 401 et seq.).

(b) When an application on such form is filed with 
either the Secretary or the Commissioner of Social 
Security, it shall be deemed to be an application for 
benefits under both chapter 13 of this title [38 USCS 
§§ 1301 et seq.] and title II of the Social Security 
Act (42 U.S.C. 401 et seq.).

38 C.F.R. § 3.152 ( 2007) provides that "[a] specific claim 
in the form prescribed by the Secretary (or jointly with 
the Secretary of Health and Human Services, as prescribed 
by 38 C.F.R. § 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA. (See § 3.400(c) concerning effective 
dates of awards.)."  

38 C.F.R. § 3.153 ( 2007) provides that "[a]n application on 
a form jointly prescribed by the Secretary and the Secretary 
of Health, Education, and Welfare filed with the Social 
Security Administration on or after January 1, 1957, will be 
considered a claim for death benefits, and to have been 
received in the Department of Veterans Affairs as of the date 
of receipt in Social Security Administration.  The receipt of 
such an application (or copy thereof) by the Department of 
Veterans Affairs will not preclude a request for any 
necessary evidence."

Initially, the Board notes that the determination as to 
whether the appellant had indeed filed a claim with SSA on a 
form "jointly prescribed" so as to also constitute a claim 
for DIC benefits is complicated by the fact that a complete 
copy of the appellant's original 1977 claim for SSA death 
benefits is not on file.  However, the record does contain a 
letter form SSA dated in April 1999 which advices the 
appellant of the lump sum death payment of $255.00.  
Furthermore, at the Travel Board hearing, the appellant 
testified that she did not apply for monthly benefits for SSA 
at the time of the veteran's death.  

In Kay v. Principi, 16 Vet. App. 529 (2002) the Court 
provided guidance as to which applications were considered 
"jointly prescribed" by VA and SSA.  In Kay, the Court 
noted that VA Manual M21-1 provisions 6.05 and 26.01(h) 
provide a broad definition for the types of applications that 
are considered joint applications for VA and SSA benefits .  
The Court also pointed to 42 U.S.C.A. § 402(o) which provides 
a list of applications are "jointly prescribed" by VA and 
SSA.  See Kay, supra at 533.

For additional guidance as to which applications are 
"jointly prescribed" by VA and SSA, the Board again follows 
the Court's direction and turns to 42 U.S.C.A. § 402(o), 
which essentially enumerates the benefits for which an 
application properly filed with VA may also constitute an 
application for SSA benefits.  It states the following:

In the case of any individual who would be 
entitled to benefits under subsection (d) 
[addressing child's insurance benefits], (e) 
[addressing widow's insurance benefits], (g), 
[addressing mother's and father's insurance 
benefits] or (h) [addressing parent's insurance 
benefits] of this section upon filing proper 
application therefore, the filing with the 
Administrator of Veterans Affairs by or on behalf 
of such individuals of an application for such 
benefits, on the form described in section 5105 of 
title 38, shall satisfy the requirement of such 
subsection (d), (e), (g), or (h) that an 
application for such benefits be filed.

42 U.S.C.A. § 402(o).

The legislative history of 42 U.S.C. § 402(o) reveals that 
the application for a lump sum death payment is not one of 
the forms that has been "jointly prescribed" for dual 
applicability with VA and SSA.  Specifically the legislative 
history states that "[t]he new subsection (o) [of 42 U.S.C.] 
makes it clear that in the case of monthly survivors benefits 
payable . . . to a widow, child, or parent of a deceased 
individual who was a member of a uniformed service, the 
requirement that an application for such benefits be filed 
will be satisfied if such widow, child, or parent files an 
application for such benefits with the Administration of 
Veterans' Affairs."  Senate Report No. 2380, 84th Cong., 2d 
Session (1956), reprinted at 1956 U.S.C.C.A.N. 3976, 3994 
(emphasis added).  In the appellant's case, the evidence is 
clear that she did not apply for a monthly benefit.  Instead, 
the evidence of record supports that she applied of a lump 
sum death benefit payment.  As the benefit applied for with 
the SSA was not a monthly benefit and only monthly benefits 
were the ones envisioned to have "jointly prescribed" 
applications, it follows that the application for the lump 
sum payment is not a "jointly prescribed" application and 
therefore cannot be considered an application for DIC 
benefits with the VA. 

In this case, the evidence is clear, the appellant received a 
one-time lump sum payment from the SSA.  Both documents 
submitted by the appellant and her own assertions at the 
Travel Board hearing note that the veteran received a one-
time lump sum payment and that she did not apply for a 
monthly benefit from the SSA.  Considering the legislative 
history of 42 U.S.C. § 402(o), the Board finds that the 
appellant did not file a claim which was "jointly 
prescribed" as the legislative history is clear that the 
"jointly prescribed" applications are for monthly benefits.  

Furthermore, the Board notes that 42 U.S.C. § 402(o) provides 
a specific list of those applications which will be 
considered as "jointly prescribed" and that would be 
considered an application for DIC benefits once they have 
been filed with the SSA.  As the appellant, through her own 
admissions, did not apply for a monthly benefit from the SSA, 
the Board finds that the appellant did not file an 
application listed under 42 U.S.C. § 402(o) which is 
considered a "jointly prescribed" application.  Stated 
differently, the Board finds that the evidence of record does 
not support the appellant's allegations that her filing a 
claim with the SSA for a lump sum death payment should be 
considered an application for DIC benefits with the VA.  
Accordingly, the appellant's claim for an earlier effective 
date is denied.




ORDER

An earlier effective date earlier than August 1, 1996 for 
payment of dependency and indemnity compensation benefits 
(DIC) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


